Case 1:16-cr-00601-VSB Document 120 Filed 06/09/21 Page 1 of 2




                                  Javed’s voluntary surrender date is adjourned to September 15,
                                  2021. Given that I have already adjourned Javed’s surrender date
                                  numerous times, no further adjournments will be granted barring
                                  extraordinary circumstances.




                                                                             6/9/2021
Case 1:16-cr-00601-VSB Document 120 Filed 06/09/21 Page 2 of 2
